MEMORANDUM **
James Edward Adamic appeals from the district court’s order denying his motion to modify his conditions of supervised release. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Adamic contends that the special condition of probation that prevents him from possessing or using a computer with any “on-line computer service” was not contemplated in his plea agreement and that the condition is excessive and unreasonable. Because this court previously concluded that Adamic’s challenge to his conditions of supervised release was foreclosed by his valid appeal waiver, Adamic’s contention is precluded under the law of the case doctrine. See United States v. Scrivner, 189 F.3d 825, 827-28 (9th Cir.1999).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.